DETAILED ACTION
Claims 1-3, 10-17, 19, 21-24, and 26-28 are pending.  Claims 11-17 and 26-28 are withdrawn from consideration for being directed to inventions non-elected with traverse in the response filed 12 January 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the specification is withdrawn in light of Applicant’s amendment.
The rejection of claims 1-3, 10, 19, 21-22, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Hibi et al, 1994, Plant Cell 6:723-735) taken with the evidence of Lewis et al (2020, Front. Plant Sci. 11:368, doi: 10.3389/fpls.2020.00368) and the instant specification is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention. 
The claims are drawn to a tobacco plant with a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138, where the plant comprises a wild-type Nic2 locus, has leaves with a USDA grade index that is at least 65% of the leaves of an isogenic control plant, has a nicotine level less than 2.0%, and has a nicotine level that is below 25% or 10% that of the control plant.
An A at the polymorphic site of SEQ ID NO:138 is associated with the nic2 mutant (Table 16).  Thus, plants that have an A at the polymorphic site of SEQ ID NO:138 and have a wild-type Nic2 are heterozygous for the Nic2 locus.  Then instant specification also teaches that a T at the polymorphic site of SEQ ID NO:132 is associated with the nic1 mutant (Table 16).
The specification describes crossing Nic1Nic1NicNnic2 TN90 with nic1nic1nic2nic2 LA Burley 21 (LABU21) to produce F2 progeny that segregate for the nic1 and nic2 genes (example 3).  Phenotypically nic1Nic2 plants did not have ¼ or 1/10 the nicotine levels of Nic1Nic2 plants (Table 8).
Legg et al (1971, Can. J. Genet. Cytol. 13:287-291) teaches F2 progeny of a cross between Burley21 and LA Burley 21, which have the genotypes AABB and aabb, respectively (pg 288, paragraphs 1-4), including aaBb and aaBB plants.  Hibi et al (1994, Plant Cell 6:723-735) teaches that the A and B genes are now named Nic1 and Nic2, respectively (pg 723, right column, paragraph 1).  Thus, the aaBb plants are nic1nic1Nic2nic2 plants. 
The nic1nic1Nic2nic2 (aaBb) plants had an average of 1.48% nicotine while the Nic1Nic1NicNnic2 (AABB) control plants had an average of 4.58% nicotine (Table 1).  1.48% is 32% of 4.58%.  It was only the nic1nic1nic2nic2 plants that had nicotine levels that are less than 25% or 10% of the Nic1Nic1NicNnic2 (AABB) control plants (Table 1).
The instant specification fails to provide guidance for how to make nic1nic1Nic2nic2 plants with nicotine levels that are less than 25% or 10% of isogenic Nic1Nic1NicNnic2 (AABB) control plants.
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nic1nic1Nic2nic2 tobacco plants that have nicotine levels that are less than 25% or 10% of isogenic Nic1Nic1NicNnic2 (AABB) control plants, if it even possible to do so.

Claims 3 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a tobacco plant with a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138, where the plant comprises a wild-type Nic2 locus, has leaves with a USDA grade index that is at least 65% of the leaves of an isogenic control plant, has a nicotine level less than 2.0%, and has a nicotine level that is below 25% or 10% that of the control plant.
An A at the polymorphic site of SEQ ID NO:138 is associated with the nic2 mutant (Table 16).  Thus, plants that have an A at the polymorphic site of SEQ ID NO:138 and have a wild-type Nic2 are heterozygous for the Nic2 locus.
The specification describes no Nic2nic2 plants that have nicotine levels that are below 25% or 10% that an isogenic control plant.
The specification describes phenotypically nic1Nic2 plants but they did not have ¼ or 1/10 the nicotine levels of Nic1Nic2 plants (Table 8).
Hence, Applicant has not, in fact, described nic1nic1Nic2nic2 plants with nicotine levels that are less than 25% or 10% of isogenic Nic1Nic1NicNnic2 control plants, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed invention at the time this application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10, 21-22, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Legg et al (1971, Can. J. Genet. Cytol. 13:287-291) taken with the evidence of Hibi et al, (1994, Plant Cell 6:723-735), Lewis et al (2020, Front. Plant Sci. 11:368, doi: 10.3389/fpls.2020.00368) and the evidence of the instant specification.
The claims are drawn to a tobacco plant, or part thereof, comprising a Nicotine1 (Nic1) locus comprising a first allele of a first SNP marker selected from the group consisting of a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138, wherein said tobacco plant produces leaves having a USDA grade index value of at least about 65% of the USDA grade index value; wherein said tobacco plant is capable of producing leaves having a USDA grade index value of 50 or more; wherein said tobacco plant comprises nicotine at a level below 25% of the nicotine level of a control plant when grown in similar growth conditions; and further wherein the plant has a wild-type Nic2 locus.  The claims are also drawn to seeds of such a plant and such a plant where the plant is a burley tobacco. 
The instant specification teaches that an A at the polymorphic site of SEQ ID NO:138 is associated with the nic2 mutant (Table 16).  Thus, plants that have an A at the polymorphic site of SEQ ID NO:138 and have a wild-type Nic2 are heterozygous for the Nic2 locus (i.e., are Nic2nic2). 
Legg et al teaches F2 progeny of a cross between Burley21 and LA Burley 21, which have the genotypes AABB and aabb, respectively (pg 288, paragraphs 1-4), including aaBb and aaBB plants.  Hibi et al teaches that the A and B genes are now named Nic1 and Nic2, respectively (pg 723, right column, paragraph 1).  Thus, the aaBb plants are nic1nic1Nic2nic2 plants. 
The instant speciation teaches that Burley 21 lacks a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138 and LA Burley 21 has a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138 (Table 16).  Thus, the aaBb plants have a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138.
Legg et al teach that aaBb plants have 1.48% total alkaloids (pg 288, paragraph 6, to pg 289, paragraph 2; Table 1).  The instant specification teaches that nicotine is about 90% of the alkaloid content in Nicotiana (¶73).  Thus, Legg et al’s aaBb plants have about 1.34% total nicotine.
Legg et al do not teach the USDA grade index value of the plants relative to a control lacking the nic1 and nic2 alleles.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that F2 progeny of a cross between Burley21 and LA Burley 21 would also segregate for any other traits that Burley21 and LA Burley 21 differ in.
Burley 21 is an isoline of LA Burley 21 (aka LAB21;  Lewis et al, pg 3, right column, ¶5);  thus, the plants share essentially the same genetic background except for the nic1 and nic2 alleles.  Leaves of LAB21 have a USDA grade index value of about 58, while leaves of Burley 21 have one of about 69 (Lewis et al , Fig 3);  58 is about 84% of 69, so leaves of LAB21 inherently have a USDA grade index value of at least 65% of the USDA grade index value of leaves of a control plant with an essentially identical genetic background except for the SEQ ID NO:132 and 138 markers (see Table 16 of the instant specification, which teaches that Burley 21 lacks a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138).
Legg et al’s F2 progeny would inherently also segregate for USDA grade index value.  Some of the aaBb F2 progeny would also have a USDA grade index value of at least 65% of the USDA grade index value of the Burley 21 control plant and would also have a USDA grade index value of 50 or more.
Because these plants are Burley tobacco, they are not flue-cured (Burley tobaccos are barn cured).
Legg et al’s plants would have been produced from seed;  the crosses would have produced seed, which would be grown into the plants Legg et al describes.

Claims 1-2, 10, and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hibi et al, 1994, Plant Cell 6:723-735) in view of Albino et al (US 2011/0173721) taken with the evidence of Lewis et al (2020, Front. Plant Sci. 11:368, doi: 10.3389/fpls.2020.00368) and the instant specification.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 12 July 2022, as applied to claims 1-3, 10, 19, and 21-25.  Applicant’s arguments filed 11 October 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a tobacco plant, or part thereof, comprising a Nicotine1 (Nic1) locus comprising a first allele of a first SNP marker selected from the group consisting of a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138, wherein said tobacco plant produces leaves having a USDA grade index value of at least about 65% of the USDA grade index value; wherein said tobacco plant is capable of producing leaves having a USDA grade index value of 50 or more; wherein said tobacco plant comprises nicotine at a level below 25% of the nicotine level of a control plant when grown in similar growth conditions; and further wherein the plant has a wild-type Nic2 locus.  The claims are also drawn to seeds of such a plant and such a plant where the plant is an oriental tobacco. 
Hibi et al teach nic1/nic1 nic2/nic2 Burley tobacco line LAB21 (pg 733, left column, ¶2).  
The instant specification discloses that LAB21 inherently comprises a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138 (Table 16).
Lewis et al teaches that Burley 21 is an isoline of LAB21 (i.e., LA Burley 21;  pg 3, right column, ¶5);  thus, the plants share essentially the same genetic background except for the nic1 and nic2 alleles.  Leaves of LAB21 have a USDA grade index value of about 58, while leaves of Burley 21 have one of about 69 (Fig 3);  58 is about 84% of 69, so leaves of LAB21 inherently have a USDA grade index value of at least 65% of the USDA grade index value of leaves of a control plant with an essentially identical genetic background except for the SEQ ID NO:132 and 138 markers (see Table 16 of the instant specification, which teaches that Burley 21 lacks a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138).  
Hibi et al do not teach such a plant where the plant is an oriental tobacco or seeds that produce it or plants that are heterozygous for the Nic2 locus.
Albino et al teach that it is desirable to have a low nicotine oriental tobacco (¶76, 83,126).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce nic1/nic1 nic2/nic2 genes from LAB21 taught by Hibi et al into the oriental tobacco described in Albino et al  (¶189).  One of ordinary skill in the art would have been motivated to do so because Albino et al teach that it is desirable to have a low nicotine oriental tobacco (¶76, 83,126).  Introducing nic1/nic1 nic2/nic2 genes from LAB21 is one way to achieve that. 
In the process of doing so, one of ordinary skill in the art would cross the nic1/nic1 nic2/nic2 LAB21 to a Nic1/Nic1 Nic2/Nic2 oriental tobacco, producing Nic1nic1 Nic2/nic2 progeny, which would have a T at the polymorphic site of SEQ ID NO:132 and an A at the polymorphic site of SEQ ID NO:138 because of the nic1 and nic2 alleles, respectively.  Further backcrosses would produce a mixture of nic1/nic1 nic2/nic2, Nic1nic1 Nic2/nic2, Nic1nic1 nic2/nic2 and nic1nic1 Nic2/nic2 seeds and plants on the way to producing only nic1/nic1 nic2/nic2 plants.  Some of these would have a USDA grade index value of at least 65% of the USDA grade index value of leaves of a control plant with an essentially identical genetic background except for the SEQ ID NO:132 and 138 markers.
Oriental tobaccos are sun-cured, not flue-cured.
Response to Arguments
Applicant urges that the Examiner has not established a teaching, suggestion, or motivation to introduce Nic genes from LAB21 absent an introgression of nic2 mutant loci as instantly claimed (response pg 8).
This is not found persuasive because the rejection explains that Nic1nic1Nic2/nic2 and nic1nic1 Nic2/nic2 plants would be produced in the process of producing Oriental nic1/nic1 nic2/nic2 plants. 
Applicant urges that Hibi is largely silent regarding breeding strategies, much less breeding strategies with LAB21 (response pg 8).
This is not found persuasive.  Backcross breeding is routine method in plant breeding and in genetics as a whole.  Further, Albino et al demonstrates that crossing of tobacco plants is routine (¶186, 281, 282, 296).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662